DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the instant specification does not appear to clearly enumerate the instantly claimed range of 20 to 50 m/s (see Clm. 1). Given the extreme length of the specification, Examiner cannot be expected to perform repeated mathematical calculations to determine whether support might be able to be derived from the kinematics of a specifically recited working example or supplied other data. So presuming, arguendo, that such ranges are in fact supported, in some fashion, by the instantly recited specification such support should be made clear in the specification with sufficient accompanying analysis to clearly demonstrate that no new matter was added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, Applicant recites the limitation “… with an application velocity of 20 to 50 m/s”. However, this limitation does not appear to be supported in the originally filed detailed disclosure. The originally filed detailed disclosure appears to have been limited to embodiments with “an application velocity is at least 1 m/s” (see e.g. Par. 288) with “typical” application velocities of “less than 10 m/s” (see e.g. Par. 294). These numbers are echoed repeatedly throughout the specification with other similarly ranged examples typically around ~1 m/s and there does not appear to be any express support for the instantly claimed range of 20 to 50 m/s.
Examiner submits that the range of “at least 1 m/s”, while open ended, is insufficient to demonstrate support for the instant enumerated range, particularly to the extent the highest exemplary values recited in the specification are expressly “less than 10 m/s” with specifically enumerated examples all being at least an order of magnitude less than the lowest value of the instantly claimed range. Even presuming, arguendo, that open ended range “at least 1 m/s” would be understood to be a genus-type recitation inclusive to ALL values greater than 1 m/s (a position which does not appear to be tenable given the subsequent recitation of “less than 10 m/s” which would appear to then provide an implicit cap to the “at least 1 m/s” range”) a subgenus range is not necessarily supported by a genus recitation which is inadequate in description and fails to set forth a clear concept to be carried forward, see In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) and In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972).
Looking at Claims 2 and 3, Applicant recites ranges for momentum and energy of the patch, where the momentum may comprise between 50 and 200 g*m/s (i.e. 0.05 to 0.2 kg*m/s and the energy may comprise up to 400mJ ( i.e. 0.4J). However, these measurements do not appear to be consistent with one another given the claimed range of velocities, i.e. 20-50 m/s. 
Momentum is understood to be governed by the formula p=mv, i.e. the product of mass and velocity. Kinetic energy is governed by the formula KE = ½(m)(v)^2, i.e. half the product of mass and the square of velocity. These two equations can be combined to give us V= 2(KE)/p. So for a maximum kinetic energy of 0.4J and a minimum momentum of 0.05 kg*m/s one would expect a maximum velocity of 16 m/s, a value well outside of Applicant’s claimed range. While these claims are not dependent upon one another this lack of congruity is suggestive that Applicant was not in possession of the instantly claimed range of velocities.
Regarding Claim 4, separately and apart from the above rejection of Claim 1, Examiner submits that even presuming, arguendo, that support is demonstrated for the instantly claimed range of velocities such support would not appear to extend to embodiments wherein the microneedle projections are between 100 and 250 micrometers. In such examples, the velocities appear to be limited to between 0.05 m/s and 1 m/s (Par. 303).

Claim(s) 1, 4, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Alternatively, should Applicant maintain that the range of 20 to 50m/s is in fact supported, Examiner submits that the instant method is not enabled due to the lack of significant disclosure in support of this range. Here, the instantly claimed range (20 to 50 m/s) greatly exceeds any provided working examples by at least one order of magnitude. All specific working examples appear to be limited to at most “approximately 2 m/s” (see Par. 296), inclusive to applications between “0.05 m/s and 1 m/s” for projections with a length of 100 micrometers and 250 micrometers (Par. 303). While smaller microprojection are noted (40 to 100 micrometers) this is tied to measurements “greater than 1 m/s” – an open ended range which is at least an order or magnitude smaller than the lowest value in the instant claimed range (20 m/s). In the detailed description values are given inclusive to “1.96 m/s or above” (Par. 780), but again this range is an order of magnitude less than the lowest value of the instantly claimed range. In other words, the specification appears to consistently demonstrate a maximum value of approximately 2 m/s in all supplied examples. This appears to be consistent with the verbiage where it is indicated that the velocities are UNDER 10 m/s (see e.g. Par. 294). In considering enablement one must consider a number of factors, inclusive but not limited to:
(1) the breadth of the claims whereby the instantly claimed range is broadly inclusive to values at least an order of magnitude greater than the listed working examples; 
(2) the nature of the invention whereby the invention is directed toward the construction of microneedles of various materials to penetrate through the stratum corneum of the skin where a lack of discussion of any instances approaching the claimed range bring into question whether Applicant suitably conceived, and effectively reduced to practice: a needle material and geometry capable of withstanding the forces generated by such a high speed application, a means for applying the patch at such high velocities as compared to the specifically enumerated examples, and rendered sufficient experimental testing to determine whether the vaccine would survive on the microneedles subject to such high penetration speeds and forces;

 (3) the state of the prior art where Applicant has not suggested that such speeds have been already contemplated in the prior art; 

(4) the level of one of ordinary skill whereby the ordinary artisan would be considered to comprise a biomedical engineer with an understanding of kinematics, material dynamics, as well as biological reactions to applied materials and forces;

 (5) the level of predictability in the art whereby the human body is understood to be a highly unpredictable environment such that the lack of real-world applications and possession of experimental data create question as to whether needles could penetrate the stratum corneum at such high speeds without damage and whether the application of higher forces might cause the express of negative effects by the tissue (e.g. swelling) which might cause rejection or a lack of efficacy of the applied vaccine;

 (6) the amount of direction provided by the inventor whereby Applicant has provided absolutely no apparent direction as to what needle shapes, lengths, diameters, and materials might be useful for such speeds, what vaccines might be applicable with such high velocities, and what tissue regions may or may not be appropriate for application of such high velocities;


 (7) the existence of working examples whereby none have been provided which remotely even approach the instant claims; and 

(8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure whereby the medical environment presents an incredibly high burden to testing given the physiological variance between patients and the need to demonstrate both efficacy and safety for clinical trials. 


Looking at Claims 2 and 3, Applicant recites ranges for momentum and energy of the patch, where the momentum may comprise between 50 and 200 g*m/s (i.e. 0.05 to 0.2 kg*m/s and the energy may comprise up to 400mJ ( i.e. 0.4J). However, these measurements do not appear to be consistent with one another given the claimed range of velocities, i.e. 20-50 m/s. 
Momentum is understood to be governed by the formula p=mv, i.e. the product of mass and velocity. Kinetic energy is governed by the formula KE = ½(m)(v)^2, i.e. half the product of mass and the square of velocity. These two equations can be combined to give us V= 2(KE)/p. So for a maximum kinetic energy of 0.4J and a minimum momentum of 0.05 kg*m/s one would expect a maximum velocity of 16 m/s, a value well outside of Applicant’s claimed range. While these claims are not dependent upon one another this lack of congruity is suggestive that application is not enabled for the instantly claimed range of velocities.
Regarding Claim 4, separately and apart from the above rejection of Claim 1, Examiner submits that even presuming, arguendo, that enablement is demonstrated for the instantly claimed range of velocities such support would not appear to extend to embodiments wherein the microneedle projections are between 100 and 250 micrometers. In such examples, the velocities appear to be limited to between 0.05 m/s and 1 m/s (Par. 303). Such a disparity between the disclosed range and the closed range with the presently claimed needle lengths would suggest an unworkable combination.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0223542 (“Kendall”) in view of U.S. Publication No. 2009/0041810 (“Adrianov”), U.S. Publication No. 2011/0160069 (“Corrie”), U.S. Publication No. 2005/01375831 (“Prausnitz”), and U.S. Publication No. 2009/0198189 (“Simons”).
	Regarding Claim 1, Kendall discloses a microprojection array (see generally 100) and method of its application to a biological subject to thereby deliver vaccine to dermal cells within a biological subject to produce an immunological response within the biological subject (Par. 254, 263), wherein the device comprises:
a base (see generally 120) and a number of solid, non-porous projections (Par. 138; see generally 110) extending from the base (see generally Fig. 1A), wherein the microprojections may assume any of a variety of different shape configurations (see Fig. 1-26B) inclusive to configurations wherein each projection may comprise a cylindrical support section (see generally 112, 561 – see also Fig. 14B, 14c, 20A, 23…etc.) and a proximal tapered section (see generally 111, 562 – see also Fig. 14B, 14c, 20A, 23…etc.) wherein projections may include convex section shapes (Par. 129, 132, 173, 199, 219, 243). Kendall further discloses that the microprojections may be provided with a non-liquid coating comprising the therapeutic agent to be delivered (Par. 254), whereby such coatings may be selectively applied to only particular regions of the microprojections (see Par. 272) whereby the coating may be provided “across the whole or part of its length… [t]he (needle) delivery end section and support length may be coated on selective areas thereof”.
Kendall discloses the invention substantially as claimed except that the delivery end section (e.g. 111, 562) comprises, specifically, a coated, convex end section and wherein the cylindrical support section (e.g. 112, 561) is uncoated. Specifically, Kendall does reference selectively coating portion(s) of the projections (see e.g. Par. 65 and 272) as well as typifying generic “conical shaped tips” as being any of flat/constant angle (551), concave (550), or convex (552) (see Par. 173, 199, and 218). However, in the instantly disclosed configurations with cylindrical support sections while Kendall uses the generic “conical shaped tip” (Par. 174, 226, 253, 260, 262), it is understood to comprise genus associated with all three conical-type shapes including convex (see Par. 173, 199, 219), Kendall only appears to explicitly illustrate a flat/constant angle conical tip (see e.g. Fig. 20A). In other embodiments Kendall makes it clear that “conical shape” is considered generic to the variety of profiles (see Par. 219 – where a “conical shape, with a convex profile edge” is disclosed; see also Par. 132, 129 note the link with “conical” and “convex”).
 	As such, Examiner submits that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the configurations of Kendall to comprise convex conical end sections (in place of explicitly illustrated flat/straight conical end sections), as Kendall establishes the two profiles to be suitable obvious variants for the purposes of constructing “conical” projections in accordance with the invention of Kendall and the convex conical shape being understood to decelerate penetration as compared to a flattened/single angle cone. It is noted that Kendall does reasonably envision a variety of obvious variations reciting (Par. 279) “Persons skilled in the art will appreciate that numerous variations and modifications will become apparent. All such variations and modifications which become apparent to persons skilled in the art, should be considered to fall within the spirit and scope that the invention broadly appearing before described”. Kendall explicitly discloses that such steps “allows the depth of projection penetration to be controlled I use, which can in turn be used to deliver payloads to specific cells or layers of cells in the skin” (Par. 263, 262, 253). As such, this particular modification would be understood to be of benefit to the convex profile conical configurations described by Kendall, by pairing the depth control/limiting feature with other embodiments to accomplish the desired goal of providing materials and stimulation to appropriate target tissues and cells.
As noted above, Kendall discloses that the projections may be coated, including selective coating of portion(s) thereof including the tip end section (Par. 272). Although Kendall does not explicitly state that the convex shape portion is coated. However, Andrianov discloses related solid, non-porous microneedles (6) provided to similarly deliver a therapeutic payload to a biological subject (Abstract). Andrianov discloses that in order to deliver medicaments the microneedles/projections can be provided with a drug coating (generally 15; see specifically Fig. 8; Par. 2 and 98) in order to permit dissolution of the coating and release of the medicament into the patient tissue whereby the thickness of the coating can be varied (see Fig. 8, t1 to tn; Par. 139) such that the needle is provided with a resultant convex profile (see Fig. 8; dashed/broken lines) as the thickness of the coating increases toward the distal end.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the convex end section of the modified invention of Kendall with a coating providing a convex shape to the delivery tip section, as disclosed by Andrianov, in order to provide a well-known and suitable means for affecting controlled delivery of a medicinal agent to a patient via a solid, non-porous microneedle (see Par. 6, Andrianov) and thereby only establishing an obvious location and resultant effective profile for the selective coating as described by Kendall. Examiner notes that the steps of the modified invention of Kendall will be understood to present in the effective profile after coating in order to ensure their penetration controlling utility is preserved.
Kendall is silent as to the speed/velocity at which the microprojection array should be applied to the biological tissue in order to practice the method, particularly to the claimed range of 20 to 50 m/s.
However, Corrie discloses that the velocity of application is a result effective variable specifically as it pertains to controlling proper depth of penetration (see Par. 155). Likewise, Prausnitz discloses that “high velocity insertion” is desirable because it reduces the time for the stratum corneum and underlying tissues to deform from contact with the tips or entire length of the microneedles” (Par. 16, 102, 103). As such, the prior art clearly establishes velocity of patch application to be a result effective variable, whereby it has been held that discovering the optimal or workable range of a result effective variable requires only routine and customary skill in the art particularly inclusive to carrying forward of a specific concept only by changes in form, proportion, or degree, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to optimize the application of the microneedle array of Kendall, in use, to sufficiently high velocities in order to ensure proper penetration to the desired depth without stretching/deforming the skin tissue during the act of penetration, whereby the optimal velocity will be understood to comprise a product of the length, diameter, shape, material, and desired insertion depth of the array.
Prausnitz fails to explicitly enumerate what is considered to be “high velocities”. However, Simons describes an applicator for a microneedle array (see Fig. 13) designed to generate desirable application velocities as high as 20 meters per second (Par. 44). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to include configurations in practice of the method of modified Kendall inclusive to 20 m/s, as disclosed by Simons, (a value within Applicant’s claimed range) in order to affect a suitable high velocity for any particular needle configuration and desired application. Furthermore, Examiner notes that to this end 20 m/s merely constitutes a potential starting point for achieving “high velocities” whereby the ordinary artisan would find it obvious to consider even higher velocities in an attempt to carry forward the concept that high velocities reduce deformation of the tissue during application/penetration of the microneedles.
Regarding Claim 4, Kendall discloses that the length of then projections can be varied depending on the desired target area with lengths as low as 10 micrometers (see Par. 150) and up to 1,000 micrometers (Par. 151), inclusive to ranges which more closely overlap with Applicant’s claimed range. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to form modified Kendall with microprojections having lengths between 100um and 250um as an obvious design choice dependent upon their targeted tissue of administration.
Regarding Claim 5, Kendall discloses that the microneedles may incorporate discontinuities, i.e. steps between the support section and the conical section such that the steps interact with tissue of the biological subject to at least partially control penetration of the projections into the tissue when the device is applied to the tissue such that the projections penetrate the tissue (Par. 253, 260, 263). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to include such discontinuities in other modified embodiments in order to serve as penetration limiters.
	Regarding Claim 6, Kendall, as modified above, discloses that first step can be located at a distance from the tip of the projection (see generally Fig. 20A), the distance having exemplary dimensions of 50 micrometers (see Par. 253) a value within Applicant’s claimed range. As such, Kendall envisions/obviates the construction of the modified projection to have a first step located at a distance of 50 micometers from the tip end of the projection thereby satisfying the metes and bounds of the claim.
	Regarding Claim 7, Kendall discloses the projections are between 70 um and 100 um from one another (see Par. 218) whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to implement such spacings into various modified embodiments of Kendall to reduce the invention to practice using known, predictable values.
	Regarding Claims 9 and 10, Kendall discloses the invention substantially as claimed except for explicitly disclosing the “step offset” of the discontinuity. However, Examiner first notes that Kendall provides figures with clear scale (see e.g. Fig. 14B, 14C, 20A, 23A, 23B). Such scale appears to support offsets within Applicant’s claimed range of 1 micrometer to 10micrometers (see e.g. Fig. 23B). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct a step offset of 1-10 micrometers inclusive to 10 micrometers, whereby the ultimate size/proportion of the microneedles inclusive to the step is an obvious design choice which involves only carry forward the shape/size concepts already enumerated by Kendall.
	Regarding Claim 11, Kendall discloses the microprojection array can be 4mm by 4mm (Par. 253) thereby obviating various dimensional modifications for other embodiments carrying forward the concepts and principals enumerated by Kendall.
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0223542 (“Kendall”) in view of U.S. Publication No. 2009/0041810 (“Adrianov”), U.S. Publication No. 2011/0160069 (“Corrie”), U.S. Publication No. 2005/01375831 (“Prausnitz”), and U.S. Publication No. 2009/0198189 (“Simons”) as applied above, and further in view of WO 2008/053481 (“Shalon”)
Regarding Claim 2, Kendall is silent as to the specific “application momentum” of the patch array and specifically fails to enumerate its momentum to comprise between 50-200 gm/s. However, Examiner submits that “momentum” is merely the product of velocity and mass, whereby it has already been established that the instant claimed range of velocities is obvious. Based on basic understanding of kinematics it will be understood that momentum and energy are the properties which permit a microprojection to penetrate the skin tissue.
For example, Shalon recites mechanism to insert a microneedle array “transfer momentum to it, thereby accelerating the microneedles and causing them to penetrate the skin faster than the skin can move away” (Pg. 18) thereby further carrying forward the principle described by Simons.
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to optimize the momentum of the patch, as disclosed by Shalon, of modified Kendall for a particular patch mass in order to ensure that sufficient energy has been imparted upon the patch to ensure sufficient penetration depth in quick and efficient manner to prevent the skin from stretching/deforming away from the projections whereby the instantly claimed range (50-200 g m/s) is therefore considered to an obvious result effective variable.
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0223542 (“Kendall”) in view of U.S. Publication No. 2009/0041810 (“Adrianov”), U.S. Publication No. 2011/0160069 (“Corrie”), U.S. Publication No. 2005/0137531 (“Prausnitz”), and U.S. Publication No. 2009/0198189 (“Simons”) as applied above, and further in view of U.S. Publication No. 2002/0177839 (“Cormier”)
Regarding Claim 3, Kendall is silent as to the specific kinematic application energy of the patch array during application. However, as discussed above, the energy of the array is dependent upon the velocity of the patch and the mass of the patch wherein kinetic energy is equal to one half of the product of the mass and the square of the velocity. Furthermore, Cormier suggests that microprojection arrays can be applied via a total energy of 0.4J (i.e. 400mJ). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to implement an impact energy of 400mJ in modified Kendall, as disclosed by Cormier, thereby providing an energy configuration which has been demonstrated useful in the art and known to be well tolerated by patients.
Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0223542 (“Kendall”) in view of U.S. Publication No. 2009/0041810 (“Adrianov”), U.S. Publication No. 2011/0160069 (“Corrie”), U.S. Publication No. 2005/0137531 (“Prausnitz”), and U.S. Publication No. 2009/0198189 (“Simons”) as applied above, and further in view of U.S. Publication No. 2008/312610 (“Binks”)
	Regarding Claim 8, Kendall discloses the invention substantially as claimed except that the end section has a cruciform geometry. However, Binks discloses such cross-shaped profiles are known (see Par. 87, 165, 191, 192, 196). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the microneedles of Kendall with complex geometric shapes including cruciform sections as part of the end section, whereby Brinks suggests that such shapes might be useful in microneedles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/15/2022